DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Upon further searching and consideration the election/restriction requirement of 12/24/2020 is withdrawn. Accordingly, claims 1-11 are pending and have been examined on the merits.
Examiner’s Comment
Claims 1-11 have been examined on the merits and found to be allowable.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
U.S. Patent No. US 10,376,482 B2 is considered the closest art, however is distinguished in that the ‘482 recites a “consisting essentially of” phrasing which precludes scope or the additional functional materials instantly claimed, in particular the additional materials and amounts of the instant dependent claims, which limitations are not claimed in ‘482. Further the instant method is distinguished in that ‘482 does not teach or reasonably suggest the instant method (‘482 is drawn to a composition). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion.
Claims 1-11 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J KOSAR whose telephone number is (571)270-3054.  The examiner can normally be reached on Mon.-Fri. 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on (571)272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AARON J KOSAR/Primary Examiner, Art Unit 1655